HOFFMAN, District Judge.
The land claimed in this case is shown to have been granted to Juan Reid by Governor Figueroa on the 2d of October, 1834. The original title is produced, and the signatures duly proved. The expediente—a traced copy of which is filed in the case—contains the petition on which the grant and a record of the proceedings of the territorial deputation on the 2d of October, 1835, approving the concession previously made by the governor. It is also shown by documentary proof that judicial possession of the granted land was-given on the 28th of November, 1835. It is also shown that previous to obtaining the grant, and subsequently until his death, the grantee resided with his family on the land, and that since his decease his family have continued to occupy the land.
The case seems to present one of the few instances where every requirement of the law has been fully complied with. No reason is perceived by the court or suggested on the part of the appellants for refusing to confirm the claim. A decree must therefore be entered affirming the decision of the board of commissioners.